Mr. Justice Griffin
delivered the opinion of the Court.
On October 22, 1958 our judgment in favor of the Respondent School District became final, 159 Texas 116, 316 S.W. 2d 382, and Phillips Chemical Company appealed the case to the Supreme Court of the United States. On February 23, 1960 the Supreme Court of the United States reversed our judgment. 361 U.S. 376, 4 L. Ed. 2d 384, 80 S. Ct. 474. The mandate of said court was received by us on April 11, 1960. In obedience to said mandate the judgment of the Court of Civil Appeals, Seventh Judicial District, 307 S.W. 2d 605, and the judgment of the District Court of Moore County, Texas, are hereby reversed and judgment rendered enjoining the School District from attempting to collect ad valorem taxes for the years 1949-1954, both inclusive, from Phillips Chemical Company on the Cactus Ordnance Works.
It is further ordered that the Chemical Company recover from Dumas Independent School District $1,077.62 for the costs *600expended- in the appeal to the Supreme Court of the United States; and, in addition, all costs of this Court and of the courts below.
Opinion delivered April 20, 1960.
Rehearing overruled May 18, 1960.